Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 1 of 35 PageID: 590




  MOSHE FEINSTEIN                                                                 RECEIVED
  CHAVIVA FEINSTEIN,
  AMBER CAPITAL
  IADVANCEU LLC                                                                        AUG 1 4 20!9
  5929 BROOKFIELD CIRCLE, E                                                         AT 8:30 _ _ _ _ M
  FORT LAUDERDALE, FL 33312                                                             WILLIAM T. WALSH
                                                                                             CLERK




                             IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF NEW JERSEY

  ------------------------------------------------------ X

  YISROEL MEIR LEEDER                                           CASE NO. 3:18-cv-12384-AET-DEA

                                      Plaintiff,
                    - against -

  MOSHE FEINSTEIN AIK/A MOE FEINSTEIN;
  SHLOMO YEHUDA FEINSTEIN ARON                                    DEFENDANT'S MOTION TO
  WASSERLAUF AIK/A MR. WASSER;                                    SET ASIDE ENTRY OF DEFAULT
  KASTNER'S MARKET; KOSHER DELIGHT                                AND FOR LEAVE TO FILE THE
  LLC; DOUBLE DECKER DELI, LLC; CAPRI                             ATTACHED ANSWER
  RISTORANTE LLC; 726 41ST LLC;                                   AND AFFIRMATIVE DEFENSES
  GROUP EIGHTEEN, INC; AM DISPLAY DIST.
  INC.; UHCS, INC; CARLOS & GABBY'S
  MIAMI; AMBER CAPITAL; IADVANCEU                                 FRCP RULE 55(c), 60(b)
  LLC; AYN OD MIL VADO LLC; NISSIM
  OHAYON; CHAVIVAFEINSTEIN; SAPPHIRE
  FUNDING LLC;-LIAM DOE; JOHN DOES 1-
  30; PROVIDE OTHERS

                                     Defendant.
  --------------------------------------------------------- X


            MOSHE FEINSTEIN AIK/A MOE FEINSTEIN, CHAVIVA FEINSTEIN,
            AMBER CAPITAL HEREBY RESPECTFULLY MOVES TO VA CATE
              THE ENTRY OF DEFAULT ON THE GROUNDS OF SURPRISE,
            INADVERTANCE AND/OR EXCUSIBLE NEGLECT AND FURTHER
                REQUESTS LEAVE TO FILE THE ATTACHED ANSWER

                                           RULE 7-1 COMPLIANCE



  1                           MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 2 of 35 PageID: 591




  MOSHE FEINSTEIN A/KIA MOE FEINSTEIN CHAVIVA FEINSTEIN. l1ereby certifies that

  they have made a good faith effort to confer with Attorney for Plaintiff, YISROEL MEIR LEEDER

  ('~Plaintiff') to resolve the subject of this motion, but the parties have been unable to resolve the

  dispute prior to filing this motion.

                        MOTION TO SET ASIDE ENTRY OF DEFAULT

                                          INTRODUCTION

         Plaintiff is claiming that various investments he made with the Defendants have soured and

  he has not been repaid an exorbitant rate of interest by the named defendants. The complaint foil s

  to specify the time for repayment, and when the Plaintiff did not get his investment returned with

  the high rate of interest, he even un)awfu])y made unauthorized attempts to withdraw more than

  $200 000 from the Defendants bank accounts and disputed transfers of approximately $200.000,

  yet did not credit the $200,000 of funds that never transferred against the amounts claimed.

  Plaintiffs own admission was that the funds ,vere supposed to be invested and were invested in

  hitcoins . with the expectation/ hope of a high return but the value of bitcoin during that time ended

  up dropping, causing a loss of the investment that Plaintiff now hopes to recover from the

  Defendant, and which Plaintiff assumed the risk and Defendants are simply not liable for the loss

  in market value of Bitcoin. Plaintiff is suing for a usurious amount of interest.

      I . The facts in the complaint are utterly silent about any conversations, communications, or

          discussions whatsoever with any of the defendants other than Moshe Feinstein. There is

          no evidence presented whatsoever that any of the defendants other than Moshe Feinstein

          had any communications with the Plaintiff, let alone defrauded him. Nor is there evidence

          of any conspiracy or agreement between Moshe Feinstein and any of the other co-

          defendants, even hi own wife. There simply arc insufficient pied allegations for either



  2                        MOTION TO VACATE ENTRY OF DEfAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 3 of 35 PageID: 592




          Rico or Fraud of any sort.      Simply put there exists valid defense to the complaint for

          which these moving Defendants are being deprived of the opportunity to assert as a result

          of their attorney failing to timely appear or notify the Defendants that the case did not settle

          and he would not be appearing on their behalves. There is no stated conduct which

          constitutes a basis for RICO as there is no con piracy nor evidence of a conspiracy, and no

          evidence of any criminal enterprise whatsoever.

                          STANDARD FOR SETTING ASIDE DEFAULT

          Federal Rule 55(c) provides for relief from the entry of default. "For good cause shown

  the court may set aside an entry of default and~ if a judgment by default has been entered, may

  likewise set it aside in accordance with Rule 60(b)." Fed.R.Civ.P. 55(c). The Third Circuit has

  indicated that the standard for selling aside a default is Je s stringent than for setting aside a default

  judgment. Feliciano v. Reliant Tooling Co .. Ltd., 691 F.2d 653 656 (3d Cir. 1982) ("Less

  substantial grounds may be adequate for setting aside a default .... "). A default will be set aside if

  it was not properly entered or if the party seeking default failed to meet a requirement of the rule.

  See, e.g.. Grand Entm't Group, Ltd. v. Star Media Sales. Inc. , 988 F.2d 476, 493 {3d Cir.1993)

  (where a default judgment was vacated for improper service); see also Gold Kist. Inc. v.

  Laurinburg Oil Co .. inc.. 756 F.2d 14, 19 (3d Cir.1985) (holding that a default judgment should

  be set aside for improper service). As a general matter, courts disfavor default . Harad         1.   Aetna

  Cas. & Sur. Co., 839 F.2d 979, 982 (3d Cir.1988). "Any doubt should be resolved in favor of the

  petition to set aside the [default] judgment so that cases may be decided on the merits." Medttnic

  v. Lederer, 533 F.2d 891 894 (3d Cir.1976). It is well settled in this Circuit that, on a motion for

  vacating a default under FRCP 55(c) or a default judgment under FRCP 60(b), the district court,

  in exercising its discretion, must consider: "(l) whether the plaintiff will be prejudiced; (2) whether




  3                         MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 4 of 35 PageID: 593




  the defendant has a meritorious defense; and (3) whether the default was the result of the

  defendant's culpable conduct." Gold Kist, 756 F.2d at 19. Motions to vacate default and default

  judgment are governed by Federal Rules of Civil Procedure 55(c) and 60 respectively. Under Rule

  60(b), a court may relieve a party from a final judgment for any of the following six reasons:

            ( 1) mistake. inadvertence, surprise, or excusable neglect

            (2) newly discovered evidence that with reasonable diligence, could not have been

  discovered in time to move for a new trial under 59(b );

            (3) fraud (whether previously called intrinsic or extrinsic). misrepresentation or

  misconduct by an opposing party;

            (4)   the judgment is void;

            (5) the judgment has been satisfied released or discharged; it is based on an earlier

  judgment that has been reversed or vacated; or applying it prospectively is no longer equitable· or

            (6) any other reason that justifies relief.

          Fed. R. Civ. P. 60(b). "A motion under Rule 60(b) must be made within a reasonuble time-

  and for reasons (I), (2), and (3) no more than a year after the entry of the judgment or order or the

  date of the proceeding." Fed. R. Civ. P. 60(c)( l ). "Rule 60(b)(6) is not intended as a means by

  which the time limitations of Rule 60(b)(l)-(3) may be circumvented." Stradley        1·.   Cort~z, 518

  F.2d 488,493 (3d Cir. l 975); see United States v. Karalwlias, 205 F.2d 331, 334-35 (2d Cir. 1953 ).

          When deciding whether to vacate default judgment, courts also take into consideration

  three factors associated with Rule 55(c): (1) whether the plaintiff will be prejudiced if the default

  is lifted; (2) whether the defendant has a meritorious defense~ and (3) whether culpable conduct of

  the defendant led to the default. Feliciano v. Reliant Tooling Co. 69 J F.2d 653. 656 (3d Cir. 1982)·

  Hritz v. Woma C01p., 732 F.2d I 178, 1181 (3d Cir. 1984 ). However "[t]here is a distinction




  4                        MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 5 of 35 PageID: 594




  between a default standing alone and a default judgment." Feliciano 69 l F.2d at 656. Setting aside

  a default requires less substantial grounds than setting aside a default judgment. Id.

             Here, the moving Defendants simply believed that the complaint wa dismissed and that

  they misunderstood the rulings that they were waiting to respond until an amended complaint was

  filed. As a result he did not file any answer. Movants now seek to remedy that and pray for the

  court for leave to file the an wer which is attached hereto and incorporated herein.

             As a result, the Defendant's believed that they would be able to defend this action and\ ere

  deprived of the same by the failure of their retained counsel to file an appearance on their behalf·

  failure to notify Plaintifrs counsel that Defendants intended to respond or otherwise plead, or

   failure of their counsel to even ask opposing counsel for an extension or time for Defendants to

  retain new counsel. Defendants were utterly surprised by the entry of default.

             A court may set aside an entry of a default for good cause shown. Fed. R. Civ. P. 55(c   ~


  Lacy v. Site/ Co,p., 227 F.3d 290, 291-92 (citing Fed. R. Civ. P. 55(c)). In determining whether

  good cause is present to set aside a default a court considers "whether the default was

  willful whether setting it aside would prejudice the adversary. and whether a meritorious

  defense is present.,, Id. at 292 (citation and quotation marks omitted). A court also considers

  whether the defaulting party "acted expeditiou ly" to cure the default. id. (citation omitted).

   If the court determines that a default is willful - that is, intentional failure to answer or

  otherwise respond - such"[ w Jillful failure alone may constitute ufficient cause for the comt t

  deny [the] motion [to set aside default]." Matter q( Die1:\·c/1ke~ 975 F.2d 181, 1 4-85 (5th Cir.

   I 992).

             Default judgments are HgeneralJy disfavored in the law" and 'should not be granted on the

  claim, without more, that the defendant ha[s] failed to meet a procedural time requirement.'' lal:l




   5                          MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 6 of 35 PageID: 595




  v. Site/ Co,p., 227 F.3d at 292 (quoting Mason & Hanger-Silas J\1/ason Co. v. Metal

  Trades Council 726 F.2d 166, 168 (5th Cir. 1984)). The Fifth Circuit ha adopted a policy in favor

  of resolving cases on the merits and against the use of default judgments. Sec Rogers , . Harford

  life & Accidem bls. Co., 167 F.3d 933 936 (5th Cir. 1999)· see also Sun Bank of Ocala        11•   Pelican

  Homestead & Sav. Ass 'n, 874 F.2d 274, 276 (5th Cir. 1989) {" Defau1t judgments are a
                                                                              4




  drastic remedy not favored by the Federal Rules and resorted to by the courts in extreme situations

  [and] are available only when the adversary process has been halted because of an e sentially

  unresponsive party.") (intema1 quotations and citation omitted).

          Moving Defendants have filed thi motion promptly upon learning of the enuy of default

  and before the default judgment has been entered. The moving defendants were surprised. The

  Moving defendants further have a valid and meritoriou defense to the pending action. According

  to the affidavit of Moe Feinstein the Plaintiff is seeking damages for sums of money that Plaintiff

  did not even convey to the Defendant and is asking for more than $200.000 of already reversed

  charges and made unauthorized attempts to withdraw money invested with the Defend ant by

  Plaintiff. Fm1hermore, on the face of the complaint, the Plaintiff knew he was investing in bitcoins.

  whose value was highly volatile.

         That the Plaintiffs complaint appears to be seeking usurious amounts of interest in

  violation of the civil usury rates which are governed by N.J .S.A. 31: l-1 et. Seq. (Title 31 - Interest

  and Usury). Those loans that fall into the category of N.J.S.A. 31: l-1 (b) are determined the

  Department of Banking & In urance according to the formula set forth therein. However, it should

  be noted that federal law preempts State usury law (see Depository In, titution Deregulation and

  Monetary Control Act "DIDAMCA" - 12 U.S.C. 3803 ). Except as herein and othe,wise provided

  by law, no person shall, upon contract, take, directly or indirectly for loan of any money, wares,




  6                        MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 7 of 35 PageID: 596




  merchandise, goods and chattels, above the value of $6.00 for the forbearance of $100.00 for a

  year, New Jersey Statutes Title 31. Interest and Usury 31 § 1-1 . The interest the Plaintiff claims

  he is entitled to eam far exceeds the legal rate, making the investments iJ1ega1 and recovery

  unenforceable. It is well settled that courts "may refuse to enforce contracts that arc

  unconscionable. 11 Saxon Co11slr. & 1"1anagemen1 Com. , .. A4asterc/ean 0(1 . C.• In ·.. 2T N..J.Suner.

  231,236,641 A.2d 1056 (), certif. denied, 137 N.J. 314,645 A.2d 142 {1994): see also N.J.S.A.

  12A:2-302 (adopting Uniform Commercial Code provision recognizing unconscionabi]ity as basis

  for voiding contract or clause therein). The seminal case of Rudbart. supra. set out factors for

  courts to consider when detem1ining whether a specific term in a contract of adhesion is

  unconscionable and unenforceable. 127 N.J. at 356. 605 A.2d 681. Jn Rudbart. supra. this Court

  recognized that adhesion agreements necessarily involve indicia of procedural unconscionability.

  Ibid.; see generally Silogum Holdings. J11c. ·. Rope.. 352 N.J.Su1><:.r. 555, 564- 66. 00 A.2d 915

  (Ch.Div.2002) (observing that unconscionability traditiona11y entails discussion of two factors:

  procedural unconscionability, which "can include n variety of inadequacies, such as age, literacy,

  lack of sophistication hidden or unduly complex contract terms, bargaining tactics, and the

  particular setting existing during the contract formation                  process " and       ubstantive

  unconscionability, which generally involves harsh or unfair one-sided tenns). Rudbarf. supra.

  notes that 11 the essential nature of a contract of adhesion is that it is presented on a take-it-or-leave-

  it basis, commonly in a standardized printed form , without oppo11unity for the 'adhering' party to

  negotiate except perhaps on a few particulars." 127 N..I. at 353, 605 .,l.2d 61 J. The com1 cannot

  enforce a usurious contract as claimed here. Muhammad v. County Bank <~f'Re/10both Beach, 912

  A. 2d 88 - NJ: Supreme Court 2006. Defendants therefore respectfully requests the court vacate

  the entry of default on the grounds of mistake, inadve1tence and/or cxcusab]e neglect and permit




  7                         MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 8 of 35 PageID: 597




  the Defendant 45 days within which to retain new counsel, up to and including November 19 111

  2018 to respond to the complaint.

                                          CONCLUSION

  The relief properly ordered here is:

      1. An order vacating the entry of default based on mistake, inadvertence or excusable neglect.

      2. An order granting leave to the individual defendants to file their attached answer and

         affirmative defenses to the complaint. DA TED:   --J;lli,1,-;,,l,
                                                                       ~ ..a...lila=-..:.::...=-




                                                                                 OSHE FEINSTEIN
                                                                             CHA VIV A FEINSTEIN,
                                                                                 AMBER CAPITAL
                                                                      5929 BROOKFIELD CIRCLE, E
                                                                      FORT LAUDERDALE, FL 33312




  8                       MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 9 of 35 PageID: 598




                            IN THE UNITED ST ATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW JERSEY

  ---------------------------------------------------- X


  YISROEL MEIR LEEDER                                      CASE NO. 3:18-cv-12384-AET-DEA

                                    Plaintiff~
                   - against -

  MOSHE FEINSTEIN A/KIA MOE FEINSTEIN;                       DECLARATION OF MOSHE
  SHLOMO YEHUDA FEINSTEIN ARON                               FEINSTEIN IN SUPPORT OF THE
  WASSERLAUF A/KIA MR. WASSER;                               MOTION TO SET ASIDE DEFAULT
  KASTNER'S MARKET; KOSHER DELIGHT                           AND OTHER RELIEF
  LLC; DOUBLE DECKER DELI, LLC; CAPRI
  RISTORANTE LLC; 726 41ST LLC;
  GROUP EIGHTEEN, INC; AM DISPLAY DIST.
  INC.; UHCS, INC; CARLOS & GABBY'S
  MIAMI; AMBER CAPITAL; IADVANCEU                             FRCP RULE SS(c), 60(b)
  LLC; AYN OD MILVADO LLC; NISSIM
  OHAYON; CHAVIVA FEINSTEIN; SAPPHIRE
  FUNDING LLC; LIAM DOE; JOHN DOES 1-
  30; PROVIDE OTHE S




  I, Moshe Feinstein, having been duly sworn declar or affirm as follows:

      2. I am a Defendant in the above-entitled cause.

      3. I was under the mistaken impression that my wife and I did not have to file an answer to

          the complaint until the Plaintiff amended it and believed that it wa dismissed.

      4. I conveyed that to my wife and she too relied on my mistaken belief.

      5. I respectfully request that the court pennit u to file the attached answer and affirmative

          defenses.



                                                 OSHE FEINSTEIN
                                                 AVIVA FEINSTEIN,

  9                           MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 10 of 35 PageID: 599




                         5929 BROOKFIELD CIRCLE, E
                         FORT LAUDERDALE, FL 33312
                               TEL: 848 480-3133
                      EMAIL: MOEFEINSTEIN@Y AHOO.COM




   IO                MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 11 of 35 PageID: 600




  MOSHE FEINSTEIN
  CHAVIVA FEINSTEIN,
  AMBER CAPITAL
  IADVANCEU LLC
  5929 BROOKFIELD CIRCLE, E
  FORT LAUDERDALE, FL 33312




                             IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF NEW JERSEY

  ------------------------------------------------------ X


  YISROEL MEIR LEEDER                                           CASE NO. 3:18-cv-12384-AET-DEA
                                      Plaintiff,
                    - against -

  MOSHE FEINSTEIN A/KIA MOE FEINSTEIN;
  SHLOMO YEHUDA FEINSTEIN ARON                                  ORDER (PROPOSED)
  WASSERLAUF A/KIA MR. WASSER;
  KASTNER'S MARKET; KOSHER DELIGHT
  LLC; DOUBLE DECKER DELI, LLC; CAPRI
  RISTORANTE LLC; 726 41ST LLC;
  GROUP EIGHTEEN, INC; AM DISPLAY DIST.
  INC.; UHCS, INC; CARLOS & GABBY'S
  MIAMI; AMBER CAPITAL; IADVANCEU
  LLC; AYN OD MIL V ADO LLC; NISSIM
  OHAYON; CHAVIVA FEINSTEIN; SAPPHIRE
  FUNDING LLC; LIAM DOE; JOHN DOES 1-
  30; PROVIDE OTHERS

                                     Defendant.
  --------------------------------------------------------- X


  Comes now, before this Court was MOSHE FEINSTEIN A/K/A MOE FEINSTEIN,

  CHAVIVA FEINSTEIN, MOTION TO VACATE THE ENTRY OF DEFAULT ON THE

  GROUNDS OF SURPRISE, INADVERTANCE AND/OR EXCUSIBLE NEGLECT




  11                          MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 12 of 35 PageID: 601




   AND FURTHER REQUESTS LEAVE TO FILE THEIR ATTACHED ANSWER AND

   AFFIRMATIVE DEFENSES in the above-entitled cause.

           The Court having duly considered the arguments, pleadings and exhibits,

   and good cause having been shown:

   IT IS ORDERED THAT:

   The Court Grants the motion.

        I. IT JS ORDERED that the entry of default is hereby vacated based on mistake inadvertence

           and/or excusable neglect.

        2. IT IS ORDERED that the attached answer and affim1ative defen e. should be entered in

           the above-entitled matter.

   Further, the court sayeth naught.

   ****
   ****




   12                      MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 13 of 35 PageID: 602




                                   CERTIFJCATE OF SERVICE


   I certify that a true and correct copy of the foregoing was served by means of US mail and email
   on:


   Avram E. Frisch, Esq.
   The Law Office of Avram E. Frisch LLC
   l University Plaza, Suite 119
   Hackensack, NJ 0760 I
   201-289-5352
   frischa avi frisch law .com
   Attorney for Plaintiff

   ALLEN PHILIP SRAGOW
   SRAGOW & SRAGOW
   1360 DICKERSON RD
   TEANECK, NJ 07666
   201-719-5878
   Email: a.sragow@sragowlawfirm.com
   LEAD ATTORNEY
   ATTORNEY TO BE NOTICED

    ICHOLAS ROBERT DORIA
   NICHOLAS DORIA PC
   COURT PLAZA NORTH
   25 MAIN STREET
   SUITE 206
   HACKENSACK, NJ 07601
   (201) 342-6770
   Email: ndoriaesq@optonline.net

   Dated: August 5th, 2019


                                    MO HE F      STEIN
                                   CHA VIVA FEINSTEIN,
                               5929 BROOKFIELD CIRCLE, E
                               FORT LAUDERDALE, FL 33312
                                     TEL: 848 480-3133
                            EMAIL: MOEFEINSTEIN@YAHOO.COM




   13                      MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 14 of 35 PageID: 603




  MOSHE FEINSTEIN
  CHAVIVA FEINSTEIN,
  AMBER CAPITAL
  IADVANCEU LLC
  5929 BROOKFIELD CIRCLE, E
  FORT LAUDERDALE, FL 33312




                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF NEW JERSEY

  ------------------------------------------------------ X


  YISROEL MEIR LEEDER                                             CASE NO. 3:18-cv-12384-AET-DEA

                                       Plaintiff,
                    - against -

  MOSHE FEINSTEIN A/KIA MOE FEINSTEIN;
  SHLOMO YEHUDA FEINSTEIN ARON                                      DEFENDANT'S MOSHE
  WASSERLAUF A/K/AMR. WASSER;                                       FEINSTEIN AND CHAVIVA
  KASTNER'S MARKET; KOSHER DELIGHT                                  FEINSTEIN
  LLC; DOUBLE DECKER DELI, LLC; CAPRI                               ANSWER
  RISTORANTE LLC; 726 41ST LLC;                                     AND AFFIRMATIVE DEFENSES
  GROUP EIGHTEEN, INC; AM DISPLAY DIST.
  INC.; UHCS, INC; CARLOS & GABBY'S
  MIAMI; AMBER CAPITAL; IADVANCEU
  LLC; AYN OD MIL VADO LLC; NISSIM
  OHAYON; CHAVIVA FEINSTEIN; SAPPHIRE
  FUNDING LLC; LIAM DOE; JOHN DOES 1-
  30; PROVIDE OTHERS

                                       Defendant.
  - - ------------------------------------------------------- X

            MOSHE FEINSTEIN A/KIA MOE FEINSTEIN, CHAVIVA FEINSTEIN,
                      ANSWER AND AFFIRMATIVE DEFENSES

  AS TO THE COMPLAINT, and the paragraph:




  16                           MOTION TO VA CATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 15 of 35 PageID: 604




       1.   These answers deny any facts exist sufficient to support such a claim. and the

            complaint does not plead sufficient fact to upport uch a claim against these

            answering defendants, and as a result the allegation is denied and strict proof is

            hereby demanded.

       2.   These answers deny any facts exist sufficient to support such a claim and the

            complaint does not plead sufficient facts to support such a claim against these

            answering defendants, and as a result, the allegation is denied and strict proof i

            hereby demanded.

       3.   These answers deny any facts exist sufficient to support such a claim, and the

            complaint does not plead sufficient facts to support such a claim against the. c

            answering defendants and as a result, the allegation .is denied and strict proof i

            hereby demanded.

       4.   These answers deny any facts exist ufficient to support such a claim, and the

            complaint does not plead sufficient facts to support such a claim against these

            answering defendants and as a result, the allegation is denied and strict proof is

            hereby demanded.

       5.   These answers deny any facts exist sufficient to support such a claim, and the

            complaint does not plead sufficient fact to suppo11 such a claim against these

            answering defendants, and as a result, the allegation is denied and strict proof is

            hereby demanded.

       6.   These answers deny any facts exist sufficient to support such a claim, and the

            complaint does not plead sufficient facts to suppo1t such a claim against these




  17                     MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 16 of 35 PageID: 605




               answering defendants. and as a re ult, the allegation is denied and trict proof is

               hereby demanded.

         7.    These answers deny any facts exist sufficient to support such a claim and the

               complaint does not plead sufficient facts to support uch a claim against these

               answering defendant and as a result, the allegation is denied and strict proof is

               hereby demanded.

         8.    These answers deny any facts exist sufficient to support such a claim, and th

               complaint does not plead sufficient facts to support such a claim against these

               answering defendants, and as a result, the allegation is denied and strict proof is

               hereby demanded.

         9.    These answers deny any facts exist sufficient to support such a claim, and the

               complaint does not plead sufficient facts to support such a claim against the ·e

               answering defendants, and as a result, the allegation is denied and strict proof is

               hereby demanded.

         10.   These answers deny any facts exist sufficient to support such a claim and the

               complaint does not plead sufficient facts to support such a claim against these

               answering defendants, and as a result, the allegation is denied and , trict proof is

               hereby demanded.

         11.   These answers deny any facts exist sufficient to support such a claim, and the

               complaint does not plead sufficient facts to support uch a claim against these

               answering defendants, and as a result, the allegation is denied and strict proof is

               hereby demanded.




    18                      MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 17 of 35 PageID: 606




        12.   These answers deny any facts exi t ufficicnt to support such a claim, and the

              complaint does not plead sufficient fact to support such a claim against these

              answering defendants, and as a result, the allegation is denied and strict proof is

              hereby demanded.

        13.   These answers deny any facts exist sufficient to upport uch a claim and the

              complaint does not plead sufficient facts to support such a cJaim against these

              answering defendants and as a result, the allegation i denied and strict proof is

              hereby demanded.

        14.   These answers deny any facts exist sufficient to upport such a claim, and the

              complaint does not plead sufficient facts to support uch a claim again    t   the e

              answering defendants and as a result, the allegation is denied and strict proof is

              hereby demanded.

        15.   These answers deny any facts exist sufficient to support such a claim, and the

              complaint does not plead ufficient facts to support such a claim again ·t these

              answering defendants, and as a result, the allegation is denied and strict proof is

              hereby demanded.

        16.   These answers deny any facts exist sufficient to support such a claim and the

              complaint does not plead sufficient facts to support such a claim against these

              answering defendants, and as a result, the allegation is denied and strict proof is

              hereby demanded.

        17.   These answers deny any facts exist sufficient to suppo1t such a claim, and the

              complaint does not plead sufficient facts to support such a claim against these




   19                      MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 18 of 35 PageID: 607




              answering defendant , and as a result the allegation is denied and strict proof is

              hereby demanded.

        18.   These answers deny any facts exist sufficient to support such a c]aim, and the

              complaint does not plead sufficient facts to support such a claim against these

              answering defendants and as a result the a11egation is denied and strict proof is

              hereby demanded.

        19.   These answers deny any facts exist sufficient to support such a claim and the

              complaint does not plead sufficient facts to . upport such a claim against these

              answering defendants, and as a result, the allegation is denied and strict proof is

              hereby demanded.

        20.   These answers deny any facts exist sufficient to support such a claim, and the

              complaint does not plead sufficient facts to support such a claim against these

              answering defendants, and as a result the aJlegation is denied and strict proof is

              hereby demanded.

        21.   These answers deny any fact · exist sufficient to support such a claim, and the

              complaint does not plead sufficient fact· to support such a claim against these

              answering defendant , and as a result, the allegation is denied and . trict proof is

              hereby demanded.

        22.   These answers deny any facts exist sufficient to support such a clairn, and th

              complaint does not plead sufficient facts to support such a claim against these

              answering defendants and as a result, the allegation is denied and strict proof i

              hereby demanded.




   20                      MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 19 of 35 PageID: 608




        23.   These answers deny any facts exist sufficient to support such a cJaim and the

              complaint does not plead sufficient facts to support such a claim against the e

              answering defendants and as a result, the allegation is denied and strict proof is

              hereby demanded.

        24.   These answers deny any facts exist sufficient to support such a claim and the

              complaint does not plead sufficient facts to support uch a claim again t these

              answering defendants, and as a result, the allegation is denied and trict proof is

              hereby demanded.

        25.   These answers deny any facts exist sufficient to support such a claim, and the

              complaint does not plead sufficient facts to support such a claim against these

              answering defendants and as a result, the allegation is denied and strict proof is

              hereby demanded.

        26.   These answers deny any facts exist sufficient to support such a claim and the

              complaint does not plead sufficient facts to ·upport ·uch a claim against th se

              answering defendants and as a result the allegation is denied and strict proof is

              hereby demanded.

        27.   These answers deny any facts exist sufficient to support such a claim, and the

              complaint does not plead sufficient facts to support such a claim again t these

              answering defendants, and as a result, the alJegation is denied and trict proof is

              hereby demanded.

        28.   These answers deny any facts exist sufficient to support such a claim, and the

              complaint does not plead sufficient facts to upport such a claim against these




   21                      MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 20 of 35 PageID: 609




               answering defendants, and as a result, the allegation is denied and strict proof i

               hereby demanded.

        29.    These answers deny any facts exist sufficient to support such a clairn and the

                complaint does not plead sufficient facts to support such a claim against these

               . answering defendants, and as a result the allegation is clenied and strict proof is

               hereby demanded.

        30.    These answers deny any facts exist sufficient to support such a claim and the

               complaint does not plead sufficient facts to support such a claim against these

               answering defendants, and as a result, the allegation is denied and strict proof i

                hereby demanded.

        31 .    These answers deny any facts exist ~ufficient to support uch a clairn, and the

                complaint does not plead sufficient facts to support such a claim against these

                answering defendants and as a result the allegation is denied and strict proof is

                hereby demanded.

        32.     Denied, strict proof is demanded.

        33.     Denied strict proof is demanded.

        34.     Denied, strict proof is demanded.

        35,     Denied, strict proof is demanded.

        36.     Denied, strict proof is demanded.

        37.     Denied. strict proof is demanded.

        38.     Denied, strict proof is demanded.

        39.     Denied, strict proof is demanded.

        40.     Denied, strict proof is demanded.




   22                        MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 21 of 35 PageID: 610




        41.   Denied strict proof is demanded.

        42.   Denied strict proof is demanded.

        43.   Denied strict proof is demanded.

        44.   Denied, strict proof is demanded.

        45.   Denied, strict proof is demanded.

        46.   Denied   trict proof is demanded.

        47.   Denied strict proof is demanded.

        48.   Denied strict proof is demanded.

        49.   Denied strict proof is demanded.

        50.   Denied strict proof is demanded.

        51.   Denied, strict proof is demanded.

        52.   Denied, strict proof i demanded.

        53.   Denied, strict proof is demanded.

        54.   Denied, strict proof is demanded.

        55.   Denied strict proof is demanded.

        56.   Denied strict proof is demanded.

        57.   Denied, strict proof is demanded.

        58.   Denied, strict proof is demanded.

        59.   Denied, strict proof is demanded.

        60.   Denied, strict proof is demanded.

        61.   Denied strict proof is demanded.

        62.   Denied, strict proof is demanded .

        63.   Denied, strict proof is demanded.




   23                     MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 22 of 35 PageID: 611




         64.    Denied strict proof is demanded.

         65.    Denied strict proof is demanded.

         66.    Denied strict proof is demanded.

         67.    Denied strict proof is demanded.

         68.    Denied, strict proof is demanded.

         69.    Denied strict proof is demanded.

         70.    Denied, strict proof is demanded.

         71.    Denied, strict proof is demanded.

         72.    Denied, strict proof is demanded.

         73.    Denied, strict proof is demanded.

         74.    Denied strict proof is demanded.

         75.    Denied strict proof is demanded.

         76.    Denied strict proof is demanded .

         77.    Denied strict proof is demanded.

         78 .   Denied strict proof is demanded .

         79.    Denied strict proof is demanded .

         80.    Denied, strict proof is demanded .

         81.    Denied, strict proof is demanded .

         82.    Denied strict proof is demanded.

         83.    Denied, strict proof is demanded.

         84.    Denied, strict proof is demanded .

         85.    Denied, strict proof is demanded .

         86.    Denied, strict proof is demanded.




    24                      MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 23 of 35 PageID: 612




       87.    Denied strict proof is demanded.

       88.    Denied strict proof is demanded.

       89.    Denied, strict proof is demanded.

       90.    Denied, strict proof is demanded.

       91.    Denied strict proof is demanded.

       92.    Denied, strict proof is demanded.

       93.    Denied strict proof is demanded.

       94.    Denied, strict proof is demanded.

       95.    Denied, strict proof is demanded.

       96.    Denied strict proof is demanded.

       97.    Denied, strict proof is demanded.

       98.    Denied, strict proof is demanded.

       99.    Denied, strict proof is demanded.

       100.   Denied strict proof is demanded.

       101.   Denied strict proof is demanded.

       102.   Denied strict proof is demanded.

       103.   Denied, trict proof is demanded.

       104.   Denied, trict proof is demanded.

       105.   Denied, strict proof is demanded.

       106.   Denied, strict proof is demanded.

       107.   Denied, strict proof is demanded.

       108.   Denied, strict proof is demanded.

       109.   Denied, strict proof is demanded.




  25                      MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 24 of 35 PageID: 613




        110.    Denied strict proof is demanded.

        111.    Denied, strict proof is demanded.

        112.    Denied, strict proof is demanded.

        113.    Denied strict proof is demanded.

        114.    Denied, strict proof is demanded.

        I 15.   Denied, strict proof is demanded.

        116.    Denied, strict proof is demanded.

        117.    Denied, strict proof is demanded.

        I 18.   Denied, strict proof is demanded.

        119.    Denied strict proof is demanded.

        120.    Denied, strict proof is demanded.

        121.    Denied, strict proof is demanded.

        122.    Denied strict proof is demanded.

        123.    Denied, strict proof is demanded.

        124.    Denied, strict proof is demanded.

        125.    Denied, strict proof is demanded.

        126.    Denied, strict proof is demanded.

        127.    Denied, strict proof is demanded.

        128.    Denied, strict proof is demanded.

        129.    Denied, strict proof is demanded.

        130.    Denied, strict proof i demanded.

        131.    Denied, strict proof is demanded.

        132.    Denied, strict proof is demanded.




   26                       MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 25 of 35 PageID: 614




        133.    Denied strict proof is demanded.

        134.    Denied, strict proof is demanded.

        135.    Denied, strict proof is demanded.

        136.    Denied trict proof is demanded.

        137.    Denied, strict proof is demanded.

        138.    Denied, strict proof is demanded.

        ]39.    Denied, strict proof is demanded.

        140.    Denied strict proof is demanded.

        141.    Denied, strict proof is demanded.

        142.    Denied strict proof is demanded.

        143.    Denied, strict proof is demanded.

        144.    Denied strict proof is demanded.

        145.    Denied, lrict proof is demanded.

        146.    Denied, ·trict proof is demanded.

        147.    Denied strict proof is demanded .

        148.    Denied, strict proof is demanded.

        149.    Denied, strict proof is demanded.

        150.    Denied, strict proof is demanded.

        151.    Denied strict proof is demanded.

        152.    Denied, trict proof is demanded.

        153 .   Denied, strict proof is demanded.

        154.    Denied, strict proof is demanded.

        155 .   Denied strict proof is demanded.




   27                       MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 26 of 35 PageID: 615




        t 56.   Denied, strict proof is demanded.

        157.    Denied, strict proof is demanded.

        l 58.   Denied, strict proof is demanded.

        159.    Denied, strict proof is demanded.

                Wherefore the Defendants pray that judgment be entered in favor of the Defendant

                and against the Plaintiff on alJ counts and for all relief sought. and that Defendants be

                awarded their attorney's fees and costs.

                                             AFFIRMATIVE DEFENSES



        6. I.       FAILURE TO STATE A CLAIM: The facts in the complaint are utterly silenl about

            any conversations, communications, or discussions whatsoever with nny of the defendants

            other than Moshe Feinstein AND no evidence of any agreement between Moshe Fein tein

            and his wife to enter into any criminal enterprise.        There is no evidence presented

            whatsoever that any of the defendants other than Moshe Feinstein had any communications

            with the Plaintiff, let alone defrauded him. Nor is there evidence of any conspiracy or

            agreement between Moshe Feinstein and any of the other co-defendants, even his own wife.

            There simply are insufficient pied allegation for either Rico or Fraud of any sort. Simply

            put, there exists valid defenses to the complaint for which these moving Defendants arc

            being deprived of the opportunity to assert as a result of their attorney failing lo timely

            appear or notify the Defendants that the case did not settle and he would not be appearing

            on their behalves. There is no stated conduct which constitutes a basis for RICO as there is

            no conspiracy nor evidence of a conspiracy, and no evidence of any criminal enterprise

            whatsoever.




   28                        MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 27 of 35 PageID: 616




        7. The complaint seeks interest by an orthodox Jew from an Orthodox couple, so their claims

           are barred because the Plaintiff failed to exhaust his administrative remedy of a Beis Din.

        8. FAILURE TO STATE FACTS SUFFICIENT TO CONSTITUTE A CAUSE OF

           ACTION FOR FRAUD

           The facts in the complaint are utterly silent about any conversations. communications or

           discussions whatsoever with any of the defendants other than Moshe Feinstein. There is

           no evidence presented whatsoever that any of the defendants other than Moshe Fein tcin

           had any communications with the Plaintiff, Jet alone defrauded him. Nor is there

           evidence of any conspiracy or agreement between Moshe Feinstein and any of the other

           co-defendants even his own \•\life.

           ELEMENTS

           To sustain a cause of action for FRAUD, the Federal Rule of Civil Procedure 9(b) provides

           that when pleading a cause of action for fraud, "the circumstances constituting fraud ...

           shall be stated with particularity." "Rule 9(b) requires heightened specificity." 155 F.3d at

           658; C/Jristidis , . First Pennsvlvrmia 1\llortg. Trus t. 717 F.2d %. 99 (3d Cir.1983 ). The

           statements in the complaint do not state date, time, what statements were made, who relied

           on those statements, who was present when the statements were made, whether the Plaintiff

           in fact relied on those statements, and do not specify how the reliance on those s.tatements

           was reasonable or justifiable, given the aJleged pattern of conduct and the fact that loans

           between Jews cannot be for interest and cannot be for usurious rates of interest. There are

           not alleged, and simply were no discus ions between the Plaintiff and any of the

           Defendants other than Mo he Feinstein.

        9. FAILURE TO STATE A CAUSE OF ACTION FOR RICO




   29                       MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 28 of 35 PageID: 617




          Title 18 of the United States Code,~ 1964(c) provides a private right of action for federal

          RICO violations. That section provides:

            Any person injured in his business or property by reason of a violation of section 1962

          of this chapter may sue therefor in any appropriate United State district court and shaJJ

          recover threefold the damages he su tains and the cost of the suit including a reasonable

          attorney's fee.

          18 U.S.C. § 1964(c).[36] Thu a RICO plaintiff can only recover ifhe has been injured in

          his business or property by the conduct constituting the violation. Sedima. S.P.l.R., . lmre.\·

          Co., 473 U.S. 479, 496 (1985).

        10. ELEMENTS

          For Plaintiffs to plead a civil RICO claim under 18 U.S.C. § l 962(c). they must allege (I)

          conduct (which they have failed) (2) of an enterprise (again they have failed lo identify

          the enterprise) (3) through a pattem (they have failed to establish the defendants have a

          pattern of conduct constituting a racketeering activity)( 4) ofracketeering activity( and have

          failed to identify the racketeering activity). Sedima , .. lmrex Co .. 473 U. ·. 479, 482-83,

          105 S.Ct. 3275. 87 L.Ed.2d 346 ( 1985). The term "enterprise" includes "'any individual

          partnership, corporation association, or other legal entity, and any union or group of

          individuals associated in fact although not a legal entity."' Ins. Brokerage. 618 F.3d at 362-

          63 (citing 18 U.S.C .. 1961(4)). With respect to the pattern of racketeering activity, the
                                                                                                     11
          statute "requires at least two acts of racketeering activity within a ten-year period which

          "may include, inter a/ia, federal mail fraud under 18 U.S.C. § 134 J or federal wire fraud

          under 18 U.S.C.   *1343." Id. (citing 18 U.S.C.   ~   1961(1)(5) and Lum   11.   Bauk 0(/1111 .. 361

          F.3d 217. 223 {3d Cir. 2004 )). In addition, the Third Circuit has articulated that Section




   30                       MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 29 of 35 PageID: 618




         1964(c) requires "a RICO plaintiff to make two related but analytically distinct threshold

        showings ... ( 1) that the plaintiff suffered an injury to business or property; and (2) that the

        plaintiffs injury was proximately caused by the defendant's violation of 18 U.S.C . .· 1962."

        Maio v. Aetna. Inc. , 22 l F.3d 472. 483 (3d Cir.2000). In that regard, the Court will

        separately analyze the each element under RICO- injury causation, enterprise, and

        racketeering activity - to assess whether Plaintiffs have met their burden.In order to

        establish standing to bring a civil suit under RICO, plaintiff must show that "the defendant's

        violations were a proximate cause of the plaintiff's ·injury i.e., that there was a direct

        relationship between the plaintiffs injury and defendant's injurious conduct." First

        Nationwide Bank v. Gell Funding CoqJ., 27 F.3d 763, 769 (2d Cir.1994) (citations

        omitted). This requires a showing (I) that the defendant's alleged RICO violation was the

        ''but for" cause of his injury; and (2) that the violation was the direcl or proximate cause of

        the injury. Holmes v. Securities Investor Protection Corp. , 503 U.S. 258, 265, 112 S.Ct.

         13 I 1, 117 L.Ed.2d 532 ( 1992). Furthermore a plaintiff only has standing to pursue a RICO

        claim if the alleged violations were "a substantial factor in the sequence of responsible

        causation, and if the injury is reasonably foreseeable or anticipated as a natural

        consequence." Brittingham v. Mobil C01p., 943 F.2d 297, 304 (3d Cir.1991) (citations

        omitted).

                In making a proximate cause detennination, the com1 may take into account " uch

        factors as the foreseeability of the particular injmy, the intervention of other independent

        causes, and the factual directness of the causal connection." Prudential Ills. Co. . United

        States Gypsum Co., 828 F.Supp. 287, 293 (D.N.J.1993) {citations omitted). Proximate

         caus·e is interpreted narrowly in RICO claims. See, e.g., lmagineering, Inc. v. Kiewit Pacific




   31                     MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 30 of 35 PageID: 619




         Co., 976 F.2d 1303 (9th Cir.1992)· interchange Slate Bank      t.   Vcglia, 286 N.J .Super. 164,

         668 A.2d 465 (App.Div. 1995) (applying Holmes to plaintiffs' claims under NJ RICO).

         The "general rule in fraud cases ... is that you are liable only to an intended victim" ;

         however the victim need not be the primary victim, only an intended victim . Matter of

         EDC, Inc., 930 F.2d 1275, 1279 (7th Cir. I991 ); Pnidential 828 F.Supp. at 296.

                Here, the proximate cause of the hann to the Pia inti ff wa not that he loaned his

         money to Moshe Feinstein. but he Jost his investment due to the devaluation of the Bitcoin,

         which the Plaintiff wanted to place the funds in hopes of a usurious retum of investm ent.

         Once the coin devalued, he attempted to take the money from Moshe Feinstein 's accounts

         and sued all the co-defendants to avoid the lo    due to market devaluation.

                The Supreme Court recently addressed RICO's causation and injury requirement.

         See Holmes, 503 U.S. 258 112 S.Ct. 1311 117 L.Ed.2d 532. In Holmes the Securities

         Investor Protection Corporation ("SIPC"), as receiver of a securities firm bankrupted by

         the purchase of artificially inflated securities brought a RICO action against the principals

         of the issuer alleged to have perpetrated the stock manipulation scheme. Id. at 272 11 2

         S.Ct. l 3 l l . The customers on whose behalf the SIPC brought suit had not purchased the

         fraudulent securities, but had incurred losses when the securities firm became insolvent

         and could no longer meet its obligations to these cu tamers.[ citations omitted] The Court

         dismissed the RlCO action because the fraud alleged did not proximately cause the injury

         to the SIPC clients. The Court held that the direct [proximate] cause of the clients' injury

         was the firm's intervening insolvency, not the issuer defendants' fraud. Id. at 271 , 112 S.Ct.

         1311. The Court was concerned in part that "suits by those injured only indirectly vvould

         open the door to 'massive and complex damages litigation which would not only burden




   32                     MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 31 of 35 PageID: 620




         the courts, but would also unden11ine the effectiveness of treble damages uits."' Id. at 274,

         112 S.Ct. 1311 (quoting Associated General Contractors 459 U.S. at 545 I03 S.Ct. 897).

                 In addition the Court imposed the "directness of relationship" requirement because

         of ( 1) the difficulty in ascertaining the extent of injuries sustained by plaintiffs who were

         not direct victims of the racketeering acts~ (2) the difficulty in apportioning damages among

         all plaintiffs who have been indirectly injured in order to avoid multiple reco erie ~ and (3)

         "the need to grapple with these problems is simply unjustified by the general interest in

         deterring injurious conduct, ince directly injured victims can generally be counted on to

         vindicate the law as private attorneys general, without any of the problems attendant upon

         suits by plaintiffs injured more remotely." Id. at 269 1 J 2 S.Ct. 1311. The Court further

         added that "[t]he general tendency of the law. in regards to damages al least, is not to go

         beyond the first step." Id. at 271, 112 S.Ct. 1311 (citations omitted).

                 Subsequent to the Holmes decision, the Third Circuit has addressed RICO's

         requirements for standing and causation. In McCarthy v. Recordex Service. Inc. , 80 F.3d

         842 (3d Cir.1996) the plaintiffs were clients of attorneys who had purchased photocopies

         of clients' hospital records. The plaintiffs asserted RICO claims against the hospital and a

         copy service provider alleging they conspired to inflate photocopy charges. Id. at 845. The

         defendants had billed plaintiffs' attorneys for the photocopies directly, and the attorneys

         eventually passed on these costs to plaintiffs. Nonethele s the Third Circuit held that

         plaintiffs lacked standing because they were indirect victim . ld. Eli Lilf,, and Co. v.

         Roussel Corp., 23 F. Supp. 2d 460 - Dist. Court, D. New Jersey 1998. Simply put there

         exists valid defenses to the complaint for which th se moving Defendants are being

         deprived of the opportunity to assert as a result of their attorney failing to timely appear or




   33                     MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 32 of 35 PageID: 621




           notify the Defendants that the case did not settle and he would not be appearing on their

           behalves. Third Circuit law directs that assignment of RICO c]aims, as well as assignment

           of antitrust claims must be express. Lerman V .lovce Int'/. Inc .. JO F.Jd I06. I 12 (3d

           Cir.1993) (citing Gu//.~tream I II Assocs. ,,. Gul/.~lream Aerospace Com .• 995 F.2d 4r,

           438-40 {3d Cir.1993)).

        11. UNCLEAN HANDS - Plaintiff has unclean hands and i barred from any reJjef on th e

           grounds that he is attempting to extort money he knows his not owed. That Plaintiff is

           charging usurious amounts of interest claiming he made a business loan when he actually

           made an investment that went sour.

        12. ASSUMPTION OF THE RISK - Plaintiff is an investor who invested in bitcoin. It is not

           a sure investment and the Plaintiff knew as much. The Plaintiff was aware when buying

           bitcoin that the market would fluctuate and it did so, and thus the Plaintiff assumed the risk

           of his investment. Since the time he invested the market has bounced up and down and

           had he stayed in, he would have been ok. Any harm he suffered he was aware of. and

           undertook and assumed those risks of investment.

        13. OFFSET OR CREDIT-The Plaintiff actually retracted money he sent to the Defendant,

           and has failed in his complaint to account for those funds he took back, and in so doing,

           caused the Defendant to suffer monetary harm, losses and money damages in an amount

           according to proof for offset, but in excess of the amounts claimed by the Plaintiff after all

           offsets and credits are accumulated.

        14. PRIOR BREACH OF PLAINTIFF - In an unauthorized acces to the Defendant bank

           account, and taking funds, the Plaintiff breached the investment agreement first and

           therefore excused any further performance by the Defendants. The investments made were




   34                       MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 33 of 35 PageID: 622




           to be long term, and in withdrawing the same without pem1is ion or authority of the

           Defendant, the Plaintiff breached the agreement first and barred from any further recovery.

        15. DISCOVERY. has not yet begun, so Defendant reserves his right to amend hi answer as

           further discovery takes place.

   RESPECTFULLY SUBMITTED

   Dated: August 5th, 2019


                                      0 HE FEIN ri'EIN
                                   C AVIVA FEINSTEIN,
                               5929 BROOKFIELD CIRCLE, E
                               FORT LAUDERDALE, FL 33312
                                     TEL: 848 480-3133
                            EMAIL: MOEFEINSTEJN@YAHOO.COM




   35                      MOTION TO VACATE ENTRY OF DEFAULT
Case 3:18-cv-12384-BRM-DEA Document 67 Filed 08/14/19 Page 34 of 35 PageID: 623




                                   CERTIFICATE OF SERVICE


   I certify that a true and correct copy of the foregoing was served by means of US mail and email
   on:


   Avram E. Frisch, Esq.
   The Law Office of Avram E. Frisch LLC
   l University Plaza Suite 119
   Hackensack, NJ 0760 l
   20 l-289-5352
   frischa@avifrischlaw.com
   Attorney for Plaintiff

   ALLEN PHILIP SRAGOW
   SRAGOW & SRAGOW
   1360 DICKERSON RD
   TEANECK NJ 07666
   201-719-5878
   Email: a.sragow@sragowlawfirm.com
   LEAD ATTORNEY
   ATTORNEY TO BE NOTICED

   NICHOLAS ROBERT DORIA
   NICHOLAS DORIA PC
   COURT PLAZA NORTH
   25 MAIN STREET
   SUITE 206
   HACKENSACK, NJ 07601
   (201) 342-6770
   Email: ndoriaesq@optonline.net

   Dated: August 5th, 2019


                                            !SHE F INSTEIN
                                      CHA VIVA FEINSTEIN,
                               5929 BROOKFIELD CIRCLE E
                               FORT LAUDERDALE, FL 33312
                                     TEL: 848 480-3133
                            EMAIL: MOEFEINSTEIN@Y AHOO.COM




   36                      MOTION TO VACATE ENTRY OF DEFAULT
                                                                                                                                                                 ,.........,
                                                                                    ·Align top of FedEx Express®shipping label here .
      Case 3:18-cv-12384-BRM-DEA Document 67 .,..Filed 08/14/19 Page 35 of 35 PageID: 624
                                                ~4




                                                              ORIGIN ID:MPBA (305) 531-9777                                      SHIP DATE: 12AUG19
                                                                                                                                 ACTWGT: 0.50 LB
(/)                                                           MOE FEINSTEIN
                                                              5929 BROOKFIELD CIRCLE E
                                                                                                                                 CAD: 1098994091WS~I2600
                                                                                                                                 DIMS: 12x10x1 IN
                                                                                                                               I BILL SENDER
(/)                                                           FT LAUDERDALE, FL 33312
                                                              UNITED STATES US
                                                             10
                                                                   CLERK OF THE COURT URGENT

~                                                                  CLARKSON S FISHER BLDG AND COURTHOU
                                                                   402 EAST STATE STREET
Q_                                                                 TRENTON NJ 08606
X                                                              (609) 989- 2066
                                                               )NU:
                                                                                                          AEf:




w
                                                               PO:                                                        f;.PT:




                                                                      ~,w
                                                             111 1111 III II II Ill I1111111111111111111111111111111111111111111111111111111111


                                                                          ~
                                                                                                                                                  FedEx
                                                                                                                                                    rc;·,~
                                                                                                                                                  ,·l.!:J!,
                                                                                                                                                  .        ::;



                                                                                                                              WED _- ·.14 AUG 4:30P'
                                                              ~ 7890                 8062 .6085                                          ** 2DAY **,


                                                              K1 TTNA                                                                                 08606
                                                                                                                                                       EWA
